DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Species (b), corresponding to claims 21-30, 33, and 37 in the reply filed on 3/30/21 is acknowledged. In combination with Applicant’s election of Species (ii) on 8/4/20, claims 21-25, 27-30, 33, and 37 are currently pending for examination. 
Response to Arguments
Applicant's arguments filed 12/07/20 have been fully considered but they are not persuasive.
Applicant argues that “Omura does not provide any teachings to replacing the metal barrier layer 54 of Omura with teachings from Lee directed to a conductively-doped semiconductor layer” (Remarks, p. 10). Further, Applicant states that the Office action claims that Omura teaches that the “conductively-doped semiconductor material [is provided] for the purpose of forming good coverage [] without voids.” (Remarks, p. 9). However, the Office action states that it would be obvious to combine the teachings of Omura and Lee such that the interconnection of Lee (which comprises conductively-doped semiconductor material as the trench wiring material layer, analogous to the layer 56 of Omura) is formed by the method of Omura, which provides the trench wiring material layer without voids due to the formation of the barrier layer (as cited at col. 11, l. 1-5). The rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 28-30, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (U.S. Pat. 6191027) in view of Lee (U.S. PGPub 2019/0019558).
Regarding claim 21, Omura teaches a method of forming a conductive structure, comprising: forming a trench extending into an insulative mass, and one or more vias extending downwardly from the trench and into the insulative mass (Figs. 4-7, 44, 44s, 44S, col. 8, l. 27-57); forming one or more metal-containing conductive materials within the one or more vias and within the trench, said one or more metal-containing conductive materials filling the one or more vias to form a conductive projection within each of said one or more vias; said one or more conductive material lining the trench to form a 
Omura does not explicitly teach wherein the conductive mass comprises conductively-doped semiconductor material. 
Lee teaches a conductive structure comprising a trench and a via extending into an insulative mass (Fig. 9, 301, 315), wherein one or more metal-conductive materials fill the via and partially fill the trench (303, [0066]) and a conductive mass comprising conductively-doped semiconductor material filling the remainder of the trench ([0067]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Omura such that the conductive mass comprises conductively-doped semiconductor material for the purpose of forming the interconnection of Lee according to a method which provides good coverage (Omura, col. 11, l. 5-58) without voids (Omura, col. 11, l. 1-4).
Regarding claim 22, Omura teaches wherein the one or more metal-containing materials include a first conductive material containing titanium nitride (50, col. 9, l. 3-5); a second conductive material over the first conductive material and comprising tungsten (52, l. 34-40); and a third conductive material over the second conductive material and comprising titanium nitride (54, col. 10, l. 43-52).
Regarding claim 23, the combination of Omura and Lee teaches wherein the conductive material is silicon comprising impurities (Lee, [0067]). Examiner takes official notice that the impurities may be either n-type or p-type. Therefore it would have been known to a person having ordinary skill in the art to choose one of two conductivity types to implement the doped polysilicon layer of Lee. 
Regarding claim 24, the combination of Omura and Lee teaches wherein the conductive mass is formed to fill the trench and extend across the sidewalls, and comprising planarizing the container and the conductive mass to remove the conductive mass from over the sidewalls and form a planarized surface extending across the conductive mass and the sidewalls (Omura, Figs. 10-11, col. 10, l. 59-61).
Regarding claim 25, the combination of Omura and Lee teaches forming vertically-extending channel material pillars over the conductive mass and directly against the conductive mass, and forming memory cells along the vertically-extending channel material pillars (Fig. 9, [0069]-[0071]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Omura and Lee for the reasons set forth in the rejection of claim 21 and further for the purpose of forming memory blocks (Lee, [0065]).
Regarding claim 28, the combination of Omura and Lee teaches wherein the one or more vias are patterned with a first reticle and wherein the trench is patterned with a second reticle (Figs. 4-7; col. 8, l. 27-45; patterning by photolithography uses reticles and the different patterns require different reticles). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Omura and Lee for the reasons set forth in the rejection of claim 22.
Regarding claim 29, the combination of Omura and Lee teaches wherein the interior region of the container is entirely filled with the conductively-doped semiconductor material (Omura, Fig. 11; Lee, Fig. 9).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Omura and Lee for the reasons set forth in the rejection of claim 21. 
Regarding claim 30, the combination of Omura and Lee teaches wherein the conductively-doped semiconductor material in the interior region contact the one or more metal-containing conductive materials in the one or more vias (Omura, Fig. 9). It would have been obvious to a person 
Regarding claim 33, the combination of Omura and Lee teaches wherein the entire bottom of the conductive container comprises at least three metal containing conductive materials (Omura 50, col. 9, l. 3-5; l. 34-40; 54, col. 10, l. 43-52). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Omura and Lee for the reasons set forth in the rejection of claim 21.
Regarding claim 37, the combination of Omura and Lee teaches wherein the entire bottom of the conductive container comprises at least three metal containing conductive materials (50, col. 9, l. 3-5; l. 34-40; 54, col. 10, l. 43-52) and wherein the barrier layer may comprise a stack of multiple materials (col. 10, l. 48-58), in which case the top layer of the barrier layer stack would be entirely spaced from conductive materials 50 and 52, see Fig. 9). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Omura and Lee for the reasons set forth in the rejection of claim 21.
 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Omura and Lee for the reasons set forth in the rejection of claim 21.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (U.S. Pat. 6191027) in view of Lee (U.S. PGPub 2019/0019558) and further in view of You (U.S. Pat. 6586842).
Regarding claim 27, the combination of Omura and Lee does not explicitly teach wherein the one or more vias join to the trench at arcuate surfaces.
You teaches wherein a via joins a trench at arcuate surfaces (Fig. 3K, 116, 146).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of You with Omura and Lee such that the one or more .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALIA SABUR/Primary Examiner, Art Unit 2812